


110 HR 1321 IH: Medicare Advanced Laboratory

U.S. House of Representatives
2007-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1321
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2007
			Mr. Rush introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  improve payments under the Medicare clinical laboratory fee
		  schedule.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Medicare Advanced Laboratory
			 Diagnostics Act of 2007.
			(b)Table of
			 contentsThe table of
			 contents of this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Title I—Near-Term Changes
					Sec. 101. Fee schedule and national limitation amounts for
				clinical diagnostic laboratory tests.
					Sec. 102. Issuance of regulations on gap-filling for medicare
				fee schedule for clinical diagnostic laboratory tests.
					Sec. 103. Increased transparency of process for determining fee
				schedule amounts for new tests.
					Sec. 104. Advance notice of clinical diagnostic laboratory test
				amounts being considered for adjustment under inherent reasonableness
				authority.
					Title II—Future Reform
					Sec. 201. Establishment of medicare demonstration project to
				evaluate new approaches to coding and payment for certain molecular diagnostic
				tests.
				
			INear-Term
			 Changes
			101.Fee schedule and
			 national limitation amounts for clinical diagnostic laboratory tests
				(a)In
			 generalSection 1833(h) of
			 the Social Security Act (42 U.S.C. 1395l(h)) is amended by adding at the end
			 the following new paragraph:
					
						(9)(A)For purposes of this paragraph:
								(i)The term ‘an amount determined under this
				subsection’ means, with respect to a clinical laboratory test, the fee schedule
				amount determined under paragraph (2)(A)(i) for the test or the limitation
				amount determined under paragraph (4)(B) for the test.
								(ii)The terms ‘appropriate medicare
				administrative contractor’ and medicare administrative
				contractor have the meaning given to such terms under section
				1874A(a)(3).
								(iii)The term ‘erroneous decision’ means,
				with respect to the determination of an amount determined under this
				subsection, any decision, calculation, judgment or other action by the
				Secretary or a medicare administrative contractor that, based upon
				consideration of currently known facts, needs to be modified to produce a fair
				and equitable payment amount, except that such term does not include
				typographical or clerical errors.
								(iv)The term ‘non-governmental party’
				includes—
									(I)a provider of services (as defined in
				section 1861(u)) that furnishes clinical diagnostic laboratory tests for which
				payment may be made under this subsection;
									(II)a supplier (as defined in section
				1861(d)) that furnishes such tests; and
									(III)a manufacturer of a test or of
				any supplies or equipment that are used in performing such test.
									(B)An amount determined under this subsection
				may be changed solely on the basis of—
								(i)in
				the case of a change other than a change to correct an erroneous decision in
				determining such amount, the authority provided by the preceding provisions of
				this subsection, section 1842(b)(8), or any regulations, manual instructions,
				or other regulatory guidance implementing such provisions; or
								(ii)in the case of a change to correct an
				erroneous decision in determining such an amount, the authority provided by
				subparagraphs (C), (D), and (E).
								(C)Any erroneous decision in determining an
				amount under this subsection may be corrected only if—
								(i)a non-governmental party submits a
				request under subparagraph (D) or (E) for correction of the erroneous decision;
				and
								(ii)such party demonstrates, to an
				appropriate medicare administrative contractor under subparagraph (D) or the
				Secretary under subparagraph (E), that an erroneous decision clearly was
				made.
								(D)(i)Any non-governmental
				party may request (in such form and manner as the Secretary may require) that
				the appropriate medicare administrative contractor change a fee schedule amount
				determined under paragraph (2)(A)(i) to correct an erroneous decision in
				determining such amount.
								(ii)Any request under this subparagraph shall
				include a statement of the basis for the non-governmental party’s belief that
				an erroneous decision was made in determining such amount, together with
				supporting evidence and a description of any additional data (other than data
				already in the possession of the appropriate medicare administrative
				contractor) that—
									(I)is or may be in the possession of the
				Secretary or another medicare administrative contractor; and
									(II)is necessary to demonstrate that such
				an erroneous decision exists.
									(iii)If the Secretary or another
				medicare administrative contractor is identified as possessing or potentially
				possessing additional data identified by a non-governmental party in a request
				under this subparagraph, the Secretary or such contractor, as the case may be,
				shall make available to the non-governmental party within 30 days after the
				date of the submission of the request any data in their possession that meet
				the description of the additional data identified in such request, with
				appropriate safeguards to protect confidential and proprietary
				information.
								(iv)If additional data are made available to a
				non-governmental party under clause (iii), such party may amend its request
				under this subparagraph to incorporate such data within 30 days after the date
				such data are made available to such party.
								(v)An appropriate medicare administrative
				contractor to which a request is submitted under this subparagraph shall make a
				determination with respect to whether to correct the decision that is
				identified as erroneous in the request not later than 60 days after the date of
				the submission of such request, or if later, the date of the submission of an
				amended request under clause (iv). Such contractor shall determine that the
				non-governmental party submitting the request—
									(I)has demonstrated that an erroneous decision
				clearly was made, correct such erroneous decision, and increase the fee
				schedule amount as of the first day of the next calendar quarter to reflect the
				correction of such erroneous decision; or
									(II)has failed to demonstrate that an
				erroneous decision clearly was made and decline to change the fee schedule
				amount,
									and shall
				provide to the non-governmental party a written explanation of the basis for
				such determination.(vi)An appropriate medicare administrative
				contractor to which a request is submitted under this subparagraph may not
				reduce a fee schedule amount pursuant to such request, and may reduce such an
				amount only pursuant to section 1842(b)(8).
								(E)(i)Any non-governmental
				party may request (in such form and manner as the Secretary may require) that
				the Secretary—
									(I)reverse a determination of a medicare
				administrative contractor under subparagraph (D) that is adverse to the
				non-governmental party requesting it;
									(II)correct an erroneous decision in the
				determination of a limitation amount under paragraph (4)(B); or
									(III)reverse a determination referred to in
				subclause (I) and correct an erroneous decision referred to in subclause
				(II).
									(ii)Any request under this subparagraph
				shall include a statement of the basis for the non-governmental party’s belief
				that an erroneous decision was made in determining such amount, together with
				supporting evidence and a description of any additional data (other than data
				already in the possession of the Secretary or the appropriate medicare
				administrative contractor reviewing the request under subparagraph (D))
				that–
									(I)are or may be in the possession of the
				Secretary or another medicare administrative contractor; and
									(II)are necessary to demonstrate that such an
				erroneous decision exists.
									(iii)If the Secretary or another medicare
				administrative contractor is identified as possessing or potentially possessing
				additional data identified by a non-governmental party in a request under this
				subparagraph, the Secretary or such contractor, as the case may be, shall make
				available to the non-governmental party within 30 days after the date of the
				submission of the request any data in their possession that meet the
				description of the additional data identified in such request, with appropriate
				safeguards to protect confidential and proprietary information.
								(iv)If additional data are made
				available to a non-governmental party under clause (iii), such party may amend
				its request under this subparagraph to incorporate such data within 30 days
				after the date such data are made available to such party.
								(v)The Secretary shall make a
				determination of whether to correct the erroneous decision that is the subject
				of a request submitted under this subparagraph not later than 60 days after the
				date of the submission of such request, or if later, the submission of an
				amended request under clause (iv). The Secretary shall determine that the
				non-governmental party submitting the request—
									(I)has demonstrated that an erroneous decision
				clearly was made, correct such erroneous decision, and increase the fee
				schedule amount as of the first day of the next calendar quarter to reflect the
				correction of such erroneous decision; or
									(II)has failed to demonstrate that an
				erroneous decision clearly was made and decline to change the fee schedule
				amount or national limitation amount, as the case may be,
									and shall
				provide to the non-governmental party with a written explanation of the basis
				for such determination.(vi)The Secretary may not reduce a fee
				schedule amount pursuant to a request under this subparagraph and may reduce
				such an amount only pursuant to section 1842(b)(8).
								(F)(i)There shall be no
				administrative or judicial review under section 1869, 1878, or otherwise of any
				determination made under subparagraph (D) or (E).
								(ii)Nothing in this paragraph shall be
				construed as precluding administrative or judicial review of determinations of
				the amount of benefits that are available to a Medicare beneficiary in a
				particular
				case.
								.
				(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect on the date of the enactment of this Act and
			 shall apply to requests for corrections submitted on or after such date,
			 without regard to whether final regulations to carry out such amendment have
			 been issued.
				102.Issuance of
			 regulations on gap-filling for medicare fee schedule for clinical diagnostic
			 laboratory testsNot later
			 than one year after the date of the enactment of this Act, the Secretary of
			 Health and Human Services shall issue final regulations specifying how an
			 appropriate medicare administrative contractor (as defined in section
			 1874A(a)(3)(B) of the Social Security Act (42 U.S.C. 1395kk–1(a)(3)(B)) shall
			 apply a gap-filling methodology in determining fee schedule amounts established
			 under section 1833(h)(2)(A)(i) of such Act (42 U.S.C. 1395l(h)(2)(A)(i)). Such
			 regulations shall specify—
				(1)a process for ensuring that the resulting
			 fee schedule amounts are fair, including a description of the types of data to
			 be collected for use in such methodology and the minimum requirements such data
			 shall meet in order to ensure that the data are valid, meaningful, and
			 unbiased;
				(2)the principles to
			 be employed to ensure that such data are statistically significant and
			 alternatives to follow if statistically significant data are
			 unavailable;
				(3)the principles to
			 be followed in using data to calculate fee schedule amounts, including
			 principles for excluding data that do not meet the requirements of paragraph
			 (1) and (2);
				(4)the methods the
			 Secretary will use to oversee the application of a gap filling methodology by
			 such contractors and the remedies that will be available in cases in which such
			 a contractor fails to comply with regulatory requirements; and
				(5)a
			 process that provides opportunities for the public to participate in the
			 development of fee schedule amounts through the application of gap-filling
			 methodologies, including release to the public of data collection protocols and
			 the data derived from such protocols with an opportunity for public comment
			 thereon.
				103.Increased
			 transparency of process for determining fee schedule amounts for new
			 testsSection 1833(h)(8) of
			 the Social Security Act (42 U.S.C. 1395l(h)(8) is amended—
				(1)in subparagraph
			 (B)(iii), by inserting “to be conducted in an inter-active format,” after
			 “meeting,”;
				(2)in
			 subparagraph (B)(iv)—
					(A)by inserting “(I)” after “meeting,”;
					(B)by striking
			 “determination,” and inserting “determination and”; and
					(C)by striking “a
			 request for” and inserting “(II) publishes in the Federal Register a notice of
			 a period of not less than 60 days during which the Secretary will receive”;
			 and
					(3)in subparagraph
			 (C), by striking “Under the procedures” and inserting “In the
			 regulations”.
				104.Advance notice
			 of clinical diagnostic laboratory test amounts being considered for adjustment
			 under inherent reasonableness authority
				(a)Limit on
			 inherent reasonableness authoritySection 1842(b)(9)(A) of the Social
			 Security Act (42 U.S.C. 1395u(b)(9)(A)) is amended by adding at the end the
			 following: “Before publishing a proposed notice under subparagraph (B) with
			 respect to any clinical diagnostic laboratory test being considered for
			 adjustment under paragraph (8), advance notice that such test is being
			 considered for such an adjustment shall be provided to non-governmental parties
			 (as defined in section 1833(h)(9)(A)(iv)) at the meeting required by section
			 1833(h)(8)(B)(iii), together with an opportunity for such representatives and
			 other individuals to make oral comments on the appropriateness of such an
			 adjustment for such test.”.
				(b)Conforming
			 changeSection 1833(h)(8)(B)
			 of such Act (42 U.S.C. 1395l(h)(8)(B)) is amended by adding at the end the
			 following:
					
						At the
				meeting required by clause (iii), the Secretary shall provide advance notice of
				inherent reasonableness adjustments under section 1842(b)(8) that are being
				considered for clinical diagnostic laboratory tests, and afford an opportunity
				for non-governmental parties (as defined 1833(h)(9)(A)(iv)) at the meeting to
				comment orally on the appropriateness of such an
				adjustment..
				(c)Effective
			 dateThe amendments made by this section shall become effective
			 on January 1, 2008, and shall apply to inherent reasonableness adjustments that
			 have not been proposed as of such date.
				IIFuture
			 Reform
			201.Establishment
			 of medicare demonstration project to evaluate new approaches to coding and
			 payment for certain molecular diagnostic tests
				(a)Establishment of
			 demonstration
					(1)Demonstration of
			 new approaches to coding and paymentThe Secretary of Health and Human Services
			 (in this section referred to as the Secretary) shall establish a
			 demonstration project under this section (in this section referred to as the
			 “demonstration”) to evaluate new approaches to coding and payment under the
			 medicare program for clinical diagnostic laboratory tests included in the
			 demonstration (in this section referred to as “included tests”).
					(2)DurationThe
			 demonstration and any payment amounts assigned under the demonstration shall
			 apply solely to claims submitted for included tests during the
			 12-calendar-quarter period that begins with the first day of the first calendar
			 quarter to begin at least 250 days after the date of the enactment of this
			 Act.
					(3)ScopeThe
			 demonstration shall apply on a national basis to included tests in all settings
			 for which payment for such tests would (but for the demonstration) be made
			 under the fee schedules and limitation amounts established under section
			 1833(h) of the Social Security Act (42 U.S.C. 1395l(h)).
					(4)
			 Issuance of temporary hcpcs codes; continued application of such
			 codesThe Secretary shall issue a temporary code or codes under
			 the Health Care Procedure Coding System (HCPCS) when needed for an included
			 test, and such code or codes—
						(A)shall continue to apply to the test until a
			 permanent code or codes is assigned; and
						(B)shall not cease to
			 apply solely because the demonstration ends.
						(b)Included
			 tests
					(1)Eligible
			 testsA clinical diagnostic
			 laboratory test is eligible to be an included test under the demonstration
			 if—
						(A)the test is a new
			 or existing molecular diagnostic test that (but for its inclusion in the
			 demonstration) could be paid under the fee schedules and national limitation
			 amount established under section 1833(h) of the Social Security Act (42 U.S.C.
			 1395l(h)) for the test; and
						(B)there is the
			 prospect—
							(i)for wide usage of the test in multiple
			 geographic areas; and
							(ii)that development
			 of a new code, or payment, or both, for the test under the demonstration will
			 result in reduced administrative complexity and improved efficiency.
							(2)Included
			 testsA clinical diagnostic
			 laboratory test shall be treated as an included test if—
						(A)an interested
			 party submits a request to the standing panel established under subsection (c)
			 that the test be included in the demonstration; and
						(B)the standing panel
			 determines that the test is an eligible test under paragraph (1); or
						(3)DefinitionsFor
			 purposes of this section—
						(A)the term “molecular diagnostic test” means
			 a clinical diagnostic laboratory test performed on deoxyribonucleic (DNA),
			 ribonucleic acid (RNA), or protein that is drawn from a human being or from a
			 disease-causing organism for genomic or proteomic analysis; and
						(B)the term
			 “interested party” means, with respect to a request for inclusion of molecular
			 diagnostic test in the demonstration, an individual entitled to benefits under
			 title XVIII of the Social Security Act, a manufacturer of the test, a clinical
			 laboratory offering the test, a professional society, the Centers for Medicare
			 & Medicaid Services, a private payer for such test, and a physician or
			 other health care practitioner.
						(c)Standing
			 panel
					(1)AppointmentNot
			 later than 60 days after the date of the enactment of this section, the
			 Secretary shall appoint a standing panel (in this section referred to as the
			 standing panel or panel) to determine whether a
			 test is an included test and make recommendations to the Secretary on the
			 appropriate coding of, and payment for, designated clinical diagnostic
			 laboratory tests under the demonstration.
					(2)Composition of
			 panel
						(A)In
			 generalThe standing panel shall be comprised of 12 members. Two
			 of such members shall be non-voting representatives of the Administrator of the
			 Centers for Medicare & Medicaid Services. The Secretary shall appoint the
			 other 10 members from—
							(i)organizations representing large clinical
			 laboratories;
							(ii)organizations
			 representing small clinical laboratories;
							(iii)organizations
			 representing physicians with expertise in clinical diagnostic laboratory
			 tests;
							(iv)organizations
			 representing nonphysician laboratorians with expertise in such tests;
							(v)organizations
			 representing manufacturers of such tests;
							(vi)organizations
			 representing individuals entitled to benefits under title XVIII of the Social
			 Security Act;
							(vii)organizations
			 representing private payers for such tests (but not more than one member may be
			 appointed to represent such organizations);
							(viii)individuals with expertise in measuring
			 resource utilization by clinical laboratories in performing tests; and
							(ix)individuals with
			 other relevant expertise.
							(B)Terms of
			 officeEach member of the
			 panel shall be appointed for the life of the panel, except that any individual
			 appointed to fill a vacancy shall be appointed for the remainder of the term of
			 the individual who is being replaced. Any vacancy shall be filled in the same
			 manner, and with a representative of the same category under subparagraph (A),
			 as the individual being replaced.
						(3)Rules governing
			 panel
						(A)In
			 generalThe panel shall elect
			 its chair. A quorum shall be required to conduct the business of the panel, and
			 eight members of the panel shall constitute a quorum.
						(B)CompensationWhile
			 serving on the business of the panel (including travel time), a member of the
			 panel shall be entitled to compensation at the per diem equivalent rate
			 provided for level IV of the Executive Schedule under section 5315 of title 5,
			 United States Code, and while so serving away from home and the member’s
			 regular place of business, a member may be allowed travel expenses as
			 authorized by the chair of the panel.
						(C)Staffing
							(i)DetailingThe panel may seek such assistance and
			 support of its duties from appropriate Federal Departments and agencies.
							(ii)Outside
			 expertsThe panel may retain the services of such outside experts
			 as are necessary for the evaluation of a request under this section, and such
			 experts shall not be voting members of the panel.
							(D)MeetingsThe
			 panel shall meet at the call of the chair and at such intervals (which shall
			 not be less than quarterly) as may be necessary for the conduct of its
			 business. The agenda of each meeting and a notice of its date shall be
			 published at least 30 days before the date the meeting occurs, and, except as
			 provided in subparagraph (E), meetings of the panel shall be open to the
			 public.
						(E)FACAThe
			 Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the panel,
			 but the panel may close any portion of a meeting that could be closed if such
			 Act applied.
						(F)Termination of
			 panelThe panel shall
			 terminate not more than 180 days after the close of the demonstration.
						(d)Form and content
			 of requests for inclusion in the demonstrationA request for
			 inclusion of a clinical diagnostic laboratory test in the demonstration shall
			 be submitted in such form, and shall contain such information as the standing
			 panel may require, including at least—
					(1)any coding and payment determinations
			 requested with respect to the test; and
					(2)any documentation
			 in support of—
						(A)the eligibility of
			 the test for inclusion in the demonstration; and
						(B)any coding and payment determinations
			 requested with respect to the test, including data on the typical resources
			 necessary to perform the test.
						The
			 Secretary shall cause to have published in the Federal Register and on an
			 appropriate internet site public notice of each such request. Such information
			 shall be supplied to the Secretary by the standing panel.(e)Criteria for
			 evaluating requests for determinations in coding and payment
					(1)In
			 generalIn determining
			 whether a requested payment determination should be granted, and what the new
			 payment amount for a test should be, the standing panel (in making its
			 recommendations to the Secretary) and the Secretary (in determining whether to
			 grant such a determination) shall take into account typical resources necessary
			 to perform the test, the expected impact of the test on, and value of the test
			 to, patient care management, and such other factors as the standing panel and
			 the Secretary, respectively, determine to be relevant to the
			 determination.
					(2)Standing
			 panelNot later than 180 days after the appointment of all of the
			 members of the panel, the panel shall, after consultation with the Secretary,
			 establish and make available to the public—
						(A)standards and parameters for determining
			 whether to recommend to the Secretary a coding or payment determination
			 specified in a request for inclusion of a test in the demonstration, which
			 shall include a listing of data elements necessary to support a request and a
			 standardized procedure for collecting and submitting data to the panel on
			 typical resources necessary to perform a test;
						(B)policies and
			 procedures for protecting the confidentiality of financial and other
			 proprietary data submitted to the panel in support of a request; and
						(C)resource intervals
			 or resource bands (as described in subsection (g)(1)) that the panel recommends
			 that the Secretary should use for the assignment of included tests under the
			 demonstration.
						(3)Secretarial
			 determinationsThe Secretary
			 shall develop and make available to public on an internet site guidance
			 documents on the standards and parameters that will be applied in making
			 Secretarial determinations and on the resource intervals or resource bands to
			 be used under the demonstration and on whether to grant a request for a payment
			 or coding determination. Such guidance documents shall be developed, which
			 shall be made available to the public at least 10 days before the beginning of
			 the demonstration, in a manner similar to the manner in which guidance
			 documents are developed under section 701(h) of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 371(h)).
					(4)Authority to
			 recommend revisions to, and to revise, resource intervals or resource
			 bandsNothing in this section
			 shall be construed as limiting the authority of the standing panel to
			 recommend, or the Secretary to adopt, new resource intervals or resource bands
			 to accommodate changes in technology.
					(f)Review
			 process
					(1)Requests for
			 inclusion in demonstrationAn interested party may submit a
			 request for inclusion of a test in the demonstration to the standing panel at
			 any time during a calendar year for which the demonstration is in effect,
			 except that the standing panel may decline to review and make recommendations
			 or determinations with respect to any request that would result in a requested
			 coding or payment determination being effective for a period of less than 4
			 calendar quarters.
					(2)Recommendations
			 of standing panelThe
			 standing panel shall review each request for a coding or payment determination
			 that is made with respect to an included test. Applying the standards and
			 parameters developed under subsection (e)(2)(A), the panel shall make a
			 recommendation to the Secretary with respect to each requested
			 determination.
					(3)Secretarial
			 determinations
						(A)Quarterly
			 determinationsThe Secretary shall make determinations on whether
			 to grant requested coding and payment determinations on a quarterly basis, but
			 is not required to make such a determination for every request made (or with
			 respect to which a recommendation is received from the standing panel) during a
			 particular quarter.
						(B)Time frames for
			 determinationsDeterminations of the Secretary shall be made in a
			 timely manner in accordance with time frames developed by the standing panel
			 taking into account factors such as when a request (and a recommendation with
			 respect to the request) is made during a quarter, the particular type of test
			 involved, and the staffing and resources that may be required to review the
			 request.
						(g) Payment
			 methodology
					(1) In
			 generalIncluded tests shall
			 be paid in accordance with a methodology, developed by the standing panel, that
			 establishes resource intervals or resource bands in a manner similar to those
			 that are used as new technology ambulatory payment classification groups for
			 hospital outpatient services under section 1833(t) of the Social Security Act
			 (42 U.S.C. 1395l(t)), with a test being assigned to the interval or band that
			 most closely approximates the typical resources necessary for a laboratory to
			 perform the test. Tests that are included tests for purposes of this section
			 shall be excluded from any demonstration project under section 1847(e) of such
			 Act (42 U.S.C. 1395w–3(e)).
					(2)Panel
			 recommendations; secretarial determinations
						(A)Recommendations;
			 secretarial determinationsThe standing panel shall recommend to the
			 Secretary a resource interval or resource band to which an included test should
			 be assigned, and the Secretary may assign such test to such band or interval or
			 to another band or interval the Secretary determines to more closely
			 approximate the typical resources necessary to perform the test.
						(B)Explanation of
			 determination that differs from recommendationIf the Secretary assigns a test to an
			 interval or band other than that recommended by the standing panel, the
			 Secretary shall provide a detailed written explanation of the reasons for
			 determining that such other interval or band is more appropriate.
						(3)Effective date of
			 secretarial determinationA
			 determination by the Secretary with respect to a coding or payment
			 determination for an included test shall become effective as of the first day
			 of the calendar quarter following the calendar quarter in which the
			 determination is made.
					(4)Periodic
			 look-backs of interval or band assignmentsAt the request of the
			 interested party that submitted the initial request for a test to be included
			 in the demonstration or of a member of the standing panel, the standing panel
			 may review the appropriateness of the payment interval or band to which the
			 test is assigned and make a recommendation to the Secretary that the assignment
			 be changed. The Secretary may accept or reject such recommendation, and if the
			 recommendation is rejected, the Secretary shall provide a detailed explanation
			 of the reasons for such rejection.
					(5)Publication of
			 determinationsThe Secretary shall publish determinations under
			 this subsection in a timely manner on an appropriate internet site.
					(h)Reports to
			 congress
					(1)In
			 generalThe Secretary shall
			 submit interim and final reports on the demonstration to the Committees on Ways
			 and Means and Energy and Commerce of the House of Representatives and the
			 Committee on Finance of the Senate. The interim report shall be submitted not
			 later than the close of the second year of the demonstration, and the final
			 report shall be submitted not later than 180 days after the close of the
			 demonstration.
					(2)Content of
			 reportsThe reports submitted under paragraph (1) shall include
			 interim and final—
						(A)determinations on
			 whether coding and payment assignments under the demonstration provide
			 for—
							(i)more
			 equitable and accurate payment for included tests; and
							(ii)reduced
			 administrative complexity, improved efficiency, and improved access to care;
			 and
							(B)recommendations on—
							(i)whether the
			 alternative mechanism for determining payment and coding for included tests
			 should be continued for such tests beyond the 12-calendar-quarter period the
			 demonstration is in effect; and
							(ii)whether the
			 application of such mechanism should be expanded to include other new clinical
			 diagnostic laboratory tests for which payment would otherwise be made under the
			 fee schedules and limits established under section 1833(h) of the Social
			 Security Act (42 U.S.C. 1395l(h)).
							(3)Comments by
			 standing panelThe standing panel shall submit comments to the
			 committees referred to in paragraph (1) on the interim and final reports of the
			 Secretary.
					(i)Authorization of
			 appropriationsThere are
			 authorized to be appropriated for each of fiscal years 2008 through 2013, such
			 sums as may be necessary to carry out this section.
				
